DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US 2020/0157693 A1).

Regarding claims 1, 20, Abel discloses a method for improving both the microscopic and macroscopic uniformity of materials during etching is disclosed herein. These improvements may be accomplished through the formation and dissolution of thin, self-limiting layers on the material surface by the use of wet atomic layer etching (ALE) techniques. For etching of polycrystalline materials, these self-limiting reactions can be used to prevent this roughening of the surface during etching. Thus, as disclosed herein, a wet ALE process uses sequential, self-limiting reactions to first modify the surface layer of a material and then selectively remove the modified layer (abstract).

[0027] In one embodiment, the wet etch technique described consists of sequentially exposing the substrate surface to two or more etchant solutions. The first etchant reacts with the surface of the substrate in a self-limiting fashion. The second etchant dissolves reaction products and exposes a fresh surface that is free to react with the first etchant in subsequent cycles. [0036] Many chemicals can etch polycrystalline cobalt, but controlling surface roughness during etching is difficult. Pitting and preferential etching at grain boundaries is difficult to prevent. Because zero valent cobalt is generally insoluble, it must first be oxidized. As used herein, oxidation of the cobalt refers to increasing formal charge of the cobalt. The oxidized species is then able to be dissolved into solution. [0041] In order to provide an oxidation rate that is much faster than the dissolution rate, the oxidation step may be carried out with a solvent in which the oxidation products are insoluble. This allows the formation of a self-limiting oxidized layer without any material lost to dissolution. The oxidized surface can then be exposed to an etchant that will dissolve the oxidized layer without further oxidizing the surface. Complexing agents can be used to promote the solubility of the oxidized metal species. If these complexing agents are present in the oxidizing etchant, then a self-limiting metal complex is formed. If the etchant used for dissolution can dissolve the complex but not the oxidized metal, than the etchant can also be oxidizing, as the dissolution will still be self-limiting. There is also the possibility of complexing and dissolving with multiple etchants. For example, etchant 1 forms complex 1 on the surface. Etchant 2 dissolves complex 1 and forms complex 2 on the 
Since Abel call the 3-step ALD an etching method then, any solution used by Abel can be called “an etching solution” including the complexing solution, applicant does not disclose any specifics of what is being etched in the acid containing solution.
Abel teaches [0042] The oxidation and complexation step can be accomplished in the same solution if the solution contains both dissolved oxygen and citric acid. The etchant may contain both of these components because both reactions are self-limiting and there is no reaction between molecular oxygen and citric acid in solution.
Here, the modification forms a thin reactive surface layer with a well-defined thickness that is subsequently more easily removed than the unmodified material. The layer is characterized by a sharp gradient in chemical composition and/or physical structure of the outermost layer of a material. The removal step takes away the modified layer while keeping the underlying substrate intact, thus “resetting” the surface to a pristine or near-pristine state for the next etching cycle. 
It is noted that Abel does disclose an etching solution comprising acetic acid and dissolved oxygen used in many cycles, but Abel does not expressly disclose “a final dissolved oxygen concentration which is a dissolved oxygen concentration in the etching solution supplied to the surface of the substrate in a final metal oxide layer removal process that is finally performed among the metal oxide layer removal processes performed a plurality of times is lower than an initial dissolved oxygen concentration which is a dissolved oxygen 
However, Abel teachings of [0042] citing “Exposure to air or dissolved oxygen in solution forms a self-limiting native oxide layer on cobalt. The native oxide layer may be composed of cobalt oxides, cobalt hydroxides, cobalt oxyhydroxides, or some combination of these species. This accomplishes the oxidation portion of the wet ALE. Non-aqueous solvents such as acetone or isopropyl alcohol can be used for the complexation step. Cobalt citrate is insoluble in these solvents, so a monolayer of cobalt citrate is formed as a self-limiting passivation layer. A non-aqueous solution of citric acid can be used as an etch bath or be dispensed over the substrate surface in a spin chamber. During this step, a self-limiting cobalt citrate layer is formed. This reaction is fast and self-limiting. The oxidation and complexation step can be accomplished in the same solution if the solution contains both dissolved oxygen and citric acid. The etchant may contain both of these components because both reactions are self-limiting and there is no reaction between molecular oxygen and citric acid in solution”
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to use any amount of dissolved oxygen in the etching solution, that Abel calls complexing solution containing dissolved oxygen, including a final dissolved oxygen concentration which is a dissolved oxygen concentration in the etching solution supplied to the surface of the substrate in a final metal oxide layer removal process that is finally performed among the metal oxide layer removal processes performed a plurality of times is lower than an initial dissolved oxygen concentration which is a dissolved oxygen concentration in the etching solution supplied to the substrate in an initial metal oxide layer removal process that is 
Applicant did not show any measurable evidence of unexpected result in claiming “a final dissolved oxygen concentration which is a dissolved oxygen concentration in the etching solution supplied to the surface of the substrate in a final metal oxide layer removal process that is finally performed among the metal oxide layer removal processes performed a plurality of times is lower than an initial dissolved oxygen concentration which is a dissolved oxygen concentration in the etching solution supplied to the substrate in an initial metal oxide layer removal process that is performed before the final metal oxide layer removal process”
In addition, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to limit or stop any oxidation in the final step of the multi-cycle process is and excess partially oxidized layer is left when the process of ALE etching is finalized. Abel goes through great details that only the reacted citrate is removed and that the oxidized layer has to be consumed in order to obtain a near-pristine top surface after etching. As a result, one of ordinary skill would avoid over-oxidation of a layer that cannot be removed.
Regarding claim 20, note that applicant’s range of dissolved oxygen between the final step and the previous steps includes the case where the dissolved oxygen is 200 ppb which is the same or at least within measurement error when the initial dissolved oxygen concentration is higher than 200 ppb and 500 ppb or less, and the final dissolved oxygen concentration is 200 ppb or less.

Regarding claim 2-3, 5-9,  21-28, Abel discloses [0003] Etchant composition and temperature may control the etch rate, specificity, and residual material on the surface of the substrate post etch.
Abel clearly discloses etchant compositions wherein constituents concentrations and temperature are result effective variable effective in controlling etch rate, specificity, and residual material on the surface of the substrate post etch.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to adjust any constituent of the etching solution including dissolved oxygen and acid(s) concentration in order variable effective in controlling etch rate, specificity, and residual material on the surface of the substrate post etch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
It would appear that any way of controlling the oxygen content in the solution can be used. Including substitution as claimed by the applicant.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art to contain 2 different solutions in 2 different tanks with different nozzles and conduits, otherwise the solutions will unintentionally mix.
Cobalt is conventionally used as a barrier layer in dielectric trenches and can also be used as a conductor layer in the art of semiconductor processing. As aresult the method of Abel .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 5-7 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US 2020/0157693 A1) as applied to claims 1 and 20 above in view of Mayer et al. (US 20160348265 A1 ).
It is noted that Abel is silent about a bubbler and inert gas.
Mayer discloses [0116] The anolyte chamber 613 includes various process monitoring sensors, deoxygenating features and features for maintain low oxygen concentration in the anolyte. For example, an inert gas bubbler 624, connected with a source of an inert gas, such as argon or nitrogen, may be placed in the anolyte chamber, and may be configured to bubble inert gas through the anolyte for anolyte deoxygenation purposes.
The reference of Mayer is not relied on to teach anolyte chambers, but is only relied on to teach control of dissolved oxygen in liquids is conventionaly obtained with an inert gas bubbler, connected with a source of an inert gas, such as argon or nitrogen.

One of ordinary skill in the art would have been motivated to use at least one inert gas bubbler, connected with a source of an inert gas, such as argon or nitrogen for control of the oxygen content as suggested by Mayer in order to perform sensitive control of oxygen in the lower end of the concentration scale as suggested by Mayer.

Response to Arguments
Applicant's arguments filed 9/15/21 have been fully considered.
Regarding applicant’s argument about the reference of Iwasaki, it is persuasive, the rejection has been withdrawn,
Regarding applicant’s arguments about Abel and Tsai, they are persuasive in view of the amended/new claims. However a new groung of rejection is present in view of Abel and Mayer. The rejection has been updated/re-written to address all amendments, new claims and all applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410. The examiner can normally be reached 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        
/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713